Citation Nr: 1754580	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  12-33 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a sexual dysfunction with loss of use of a creative organ, claimed as erectile dysfunction, due to service connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1960 to June 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The Veteran's claim for erectile dysfunction was previously denied by the Board in February 2015.  He subsequently appealed that denial to the U.S. Court of Appeals for Veterans Claims (Court).  Following a November 2015 Joint Motion for Remand, the Board requested additional development.  This case has now been returned for further appellate review. 

The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly recharacterized the Veteran's claim as reflected on the title page.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

The Veteran has retrograde ejaculation, which was proximately caused by his service-connected recurrent malignant bladder tumor.






CONCLUSION OF LAW

Retrograde ejaculation with resulting loss of use of a creative organ is proximately due to or the result of a service-connected disability.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for a sexual dysfunction.  Therefore, no further development is required under 38 U.S.C. §§ 5103, 5103A (2012) or 38 C.F.R. § 3.159 (2017).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110, 38 C.F.R. § 3.303. 

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background and Analysis

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends service connection is warranted for his sexual dysfunction, because the disability was caused by his service-connected recurrent malignant bladder tumor.    

Initially, the Board notes the Veteran underwent a VA examination most recently in March 2016, which confirmed his diagnosis of retrograde ejaculation.  In a November 2016 independent medical opinion provided by a VA board certified urologist, the clinician described this condition as one in which the "ejaculate goes into the bladder and is removed at the next bladder void."  The issue that must be resolved then, is whether the Veteran's current retrograde ejaculation was proximately caused by a service-connected disability.  

In the course of his March 1998 VA examination, the examiner stated the Veteran underwent a resection of the left kidney, ureter, and the adjacent part of the urinary bladder to treat his transitional cell bladder cancer.  More recently, the VA urologist indicated the Veteran would have a "greater than 50 percent chance of probability" for developing retrograde ejaculation as a result of his treatment for bladder cancer.  The urologist explained that this would result from a transurethral resection of the tumor if sufficient bladder neck was removed.  As noted above, the evidence indicates the Veteran has indeed experienced retrograde ejaculation, which causes an abnormal by-passing of the ejaculate into his bladder.  Though the November 2016 VA urologist indicated this does not cause any medically adverse issues, the Board finds the abnormal deviation of the ejaculate results in the loss of the Veteran's ability to procreate.  

In addition, the evidence indicates the Veteran did indeed undergo the medical procedure, resection of the kidney, ureter, and the adjacent part of the urinary bladder, which the November 2016 VA urologist indicated would result in a "greater than 50 percent chance of probability" of causing his retrograde ejaculation.  In sum, following a review of the entire record, the Board finds that the evidence in favor of the claim is at least in equipoise with that against the claim.  Therefore, service connection is in order for the Veteran's retrograde ejaculation with resulting loss of use of a creative organ.


ORDER

Service connection for a sexual dysfunction, diagnosed as retrograde ejaculation with loss of use of a creative organ, is granted.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


